Citation Nr: 1327938	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  08-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of service connection for headaches.  

2. Entitlement to service connection for chronic fatigue syndrome (CFS).  

3. Entitlement to service connection for insomnia.  

4. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected gastroesophageal reflux disease, hiatal hernia, gastritis, and colon polyps (GERD).  

5. Entitlement to an increased rating for GERD (previously considered as nausea, vomiting and diarrhea due to undiagnosed illness), currently evaluated as 30 percent disabling.  

6. Entitlement to an increased rating for low back strain with degenerative disc disease at L5-S1, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1987 to November 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  

The claims for service connection for OSA and CFS, as well as the new and material evidence claim of service connection for headaches, were denied in January 2008.  The claim of service connection for insomnia was denied in a July 2009 RO rating decision.  

The increased rating claims listed on the title page were denied in a May 2006 RO rating decision and a notice of disagreement was accepted in June 2007.  In September 2007, the RO continued the current rating for service-connected GERD and issued a statement of the case was issued.  In October 2007, the Veteran filed a document that the Board accepts as a substantive appeal.  

Claims for increased ratings for service-connected tinea pedis, tinea cruris and cystic nodules were on same appeal track as the claim of service connection for insomnia; however the Veteran specifically stated he did not wish to appeal the decisions on these claims in September 2011.  No appeal is found to be perfected for service-connected tinea pedis, tinea cruris and cystic nodules.  

In July 2008, the Veteran testified at before a decision review officer at an informal hearing.  In May 2013, he testified before the undersigned at a Board hearing.  Transcripts of both hearings have been reviewed and are associated with the file.  

The claims of service connection for insomnia and OSA, as well as increased ratings for service connected GERD and low back strain with degenerative disc disease at L5-S1, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In correspondence received in September 2012, prior to the promulgation of a decision in the claim of service connection for CFS and claim to reopen service connection for headaches, the Veteran withdrew these appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the Veteran have been met for the claim for service connection for CFS and claim to reopen service connection for headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in correspondence received by the Board in September 2012, the Veteran withdrew the issues of service connection for CFS and to reopen a claim for service connection for headaches.  There remain no allegations of errors of fact or law for appellate consideration for these claims.  The Board does not have jurisdiction to review these appeals, and they are dismissed.  


ORDER

The claim of service connection for chronic fatigue syndrome is dismissed.  

The claim as to whether there is new and material evidence to reopen a claim for service connection for headaches is dismissed.  


REMAND

As to the issues remaining on appeal, additional development is required, as set forth below.

First, an October 2010 letter from the Veteran's employer intimates that he had to file for Social Security Administration (SSA) benefits in order to receive annuity payments related to his employee disability benefits.  Thus, it appears highly likely that the Veteran at one point applied for such SSA benefits.  Therefore, on remand, all SSA records should be requested and associated with the file.  A negative reply is requested if the records are unavailable and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

Next, a July 2009 RO memorandum in the file indicates that only partial VA records were printed for the period of November 2007 to April 2009, and not all VA records are in the file.  On remand, all VA records must be associated with the file.  38 C.F.R. § 3.159(c) (2012).  

Additionally, the Board finds that the claims of service connection for insomnia and for OSA require medical opinions by a medical professional qualified in sleep medicine.  An opinion is needed as to whether insomnia is considered a disability in and of itself or if it is merely a symptom associated with the already service-connected PTSD, or with OSA; in other words, the examiner should address whether there is an underlying disease process specific to insomnia.  See 38 C.F.R. § 4.14 (2012).  Similarly, the opinion writer should review the VA opinions of record (referenced below), as well as the Veteran's submitted treatise or internet articles regarding a link between GERD and OSA, and provide a complete opinion regarding direct service connection and secondary service connection/aggravation.  

Finally, the increased rating claims require new VA examinations and should be re-adjudicated.  A supplemental statement of the case (SSOC) should be issued addressing these claims.  

Accordingly, the case is REMANDED for the following action: 

1.  First, request SSA records and associate them with the file.  If the records are unavailable, a negative reply is requested and should be added to the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1).  

2.  Obtain all available VA records and associate them with the file, including full records for the period from November 2007 to April 2009.  

3.  Upon completion of the above, send the claims file to a VA medical professional who is qualified in sleep medicine to determine the nature and etiology of the diagnosed insomnia and OSA.  A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.  

Regarding the insomnia, the opinion writer should state whether insomnia constitutes a disability in and of itself, or whether it is merely a symptom of another disorder, to include PTSD or OSA.  If so, then the examiner should state whether there are any symptoms associated with such insomnia that are separate and distinct from the symptoms of the Veteran's other disorders, to include PTSD and OSA.  The examiner should note the February 2009 letter from the Veteran's employer and the March 2009 response from his treating VA physician.  

Regarding the OSA, the opinion writer should review the entire file, to include treatise or medical articles submitted regarding a relationship between GERD and OSA.  Then the writer should answer the following questions:

* Is it as least as likely as not (a 50 percent or greater probability) that OSA was incurred in or related to service?  Please note the August 1991 report of medical history in which the Veteran denied sleepwalking and frequent trouble sleeping.  

* Is it as least as likely as not that OSA was caused by or due to the service-connected GERD?  Note the internet article/treatise information submitted by the Veteran (marked in the file), as well as the May and October 2007 negative VA opinions.  

* Is it as least as likely as not that the OSA was aggravated (made permanently worse beyond the natural progression of the disease) by service-connected GERD?  

o If the OSA is aggravated by the service-connected GERD, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected bilateral hearing loss or tinnitus.  

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.  

5.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected GERD, hiatal hernia, gastritis and colon polyps disability.  The claims folder, and any relevant records in Virtual VA, should be made available for the examiner to review.  

The examination report should address the nature (mild, moderate or severe) of this disability.  The examiner should note the presence and frequency of the following symptoms: diarrhea; constipation; abdominal distress; episodes of bowel disturbance; pain; vomiting; material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

An explanation for all opinions should be provided.  

6.  Schedule the Veteran for a VA spine examination.  The claims folder, and any relevant records in Virtual VA, should be made available for the examiner to review.  

All pathology found on examination due to the service-connected lumbar spine degenerative disc disease should be noted in the report.  In particular, the examiner should discuss the Veteran's range of motion and whether the Veteran has ankylosis.  

The examiner should address the following:  

* Is there any additional range of motion lost due to flare ups?  If so, please estimate this amount, expressed in degrees of lost motion.  

* Is there any additional range of motion lost due to any other noted functional impairment (i.e. weakened movement, excess fatigability, incoordination, or pain)?  If so, please estimate this amount, expressed in degrees of lost motion.  


* Is radiculopathy present?  

If this information cannot be provided without resorting to speculation, the examiner should state this fact and also give a reason why such information would be speculative.  

7. Readjudicate the claims.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


